         Case 1:20-cv-06516-VM Document 85-1 Filed 10/09/20 Page 1 of 5
Kristin A. Seaver, CHIEF RETAIL & DELIVERY OFFICER AND EXECUTIVE V.P.
David E. Williams, CHIEF LOGISTICS & PROCESSING OPERATIONS OFFICER AND EXECUTIVE V.P.




October XX, 2020

TO: Officers, PCES, Pay Band Managers, and EAS Employees

SUBJECT: Supplemental Guidance Memorandum

On September 21, 2020, we issued Clarifying Operational Instructions about the Postal
Service’s practices concerning Overtime, Hiring, Retail Hours, Collection Boxes, Late and Extra
Trips, Mail Processing, and Election Mail. On September 25, 2020, we issued a Memorandum
entitled “Additional Resources for Election Mail Beginning October 1” which identified additional
resources being made available for District Managers, Postmasters, Division Directors, and
Plant Managers to utilize, as they determine, to support the timely and expeditious handling of
the increased volume of Election Mail. We write today to supplement the Clarifying Operational
Instructions and the Additional Resources Memorandum in accordance with a recent federal
district court order, in order to reiterate our earlier guidance and to assist in carrying out the
specific directives required by the court order.

Election Mail is the Postal Service’s Number One Priority

Proper handling and timely delivery of Election Mail is the Postal Service’s number one priority.
As described below, and in the Clarifying Operational Instructions and the Additional Resources
Memorandum, many long-standing recommended practices about how to treat Election Mail are
now policy requirements and must be followed. District Managers, Postmasters, Division
Directors, and Plant Managers are instructed to ensure that all Election Mail is prioritized and
delivered on time. To reiterate, and by way of example, it is Postal Service policy that:

      To the extent excess capacity permits, Election Mail should be prioritized, regardless of
       the paid class. More detailed guidance on the prioritization of Election Mail is laid out in
       the Clarifying Operational Instructions and the Additional Resources Memorandum, and
       below.
      Specifically, Election Mail entered as Marketing Mail should be prioritized and advanced
       ahead of all other Marketing Mail and processed expeditiously so that it is generally
       delivered in line with First-Class Mail standards;
      Processing windows on letter and flat sorting equipment should be expanded as
       necessary to ensure that all Election Mail received prior to the First-Class Mail Critical
       Entry Time is processed that same day;
      To the extent possible, Election Mail received after the Critical Entry Time should be
       processed and advanced as if it arrived prior to the Critical Entry Time, unless doing so
       would disrupt on-time service for Election Mail received prior to the Critical Entry Time;
      Election Mail, including ballots with Green Tags 191, should be prioritized when loading
       trucks;
      All identifiable ballots returned by voters should be “cancelled” or “postmarked,”
       regardless of the method of payment of postage used, and early cancellations should be
       conducted the week before Election Day to ensure all collected ballots are processed
       timely;
      Employees must be aware that balloting materials are handled differently than other
       unpaid or shortpaid mailpieces. Ballots addressed to an election office, with or without
         Case 1:20-cv-06516-VM Document 85-1 Filed 10/09/20 Page 2 of 5



       sufficient postage, must be delivered. Ballots must not be detained or held for postage
       payment.
      Furthermore, the Postal Service will utilize ballot monitors in each mail processing facility
       in order to ensure that as many ballots being returned by voters as possible are
       cancelled as required by our policy;
      Daily “all clears” should be used to ensure that all Election Mail is accounted for in the
       system and mail scheduled or “committed” to go out is processed accordingly;
      Standardized log sheets should be used to track Election Mail through processing;
      From October 26 through November 24, 2020, ballots may be manually separated and
       moved by air or according to Priority Mail Express delivery standards regardless of paid
       class;
      Extra delivery and collection trips are authorized and instructed to be used to ensure that
       completed ballots reach the appropriate election official by the state’s designated
       deadline;
      Starting October 26 through November 24, 2020, the use of extraordinary measures
       beyond our normal course of operations is authorized and expected to be used to
       accelerate the delivery of identifiable ballots. Please see below for examples of
       extraordinary measures that may and should be taken if necessary to ensure the
       expeditious delivery of ballots, which may also include manually separating ballots and
       moving them by air, consistent with practices used in past elections.

For additional discussion of the Postal Service’s policy requirements concerning the treatment
of Election Mail, please refer to the Clarifying Operational Instructions and the Additional
Resources Memorandum referenced above.

Recommended Practices and Resources for the Treatment of Election Mail

Additional resources are available to support the timely and expeditious handling of Election
Mail. These resources include, but are not limited to:

   1. Processing

   Election Mail entered as Marketing Mail should be advanced ahead of all other Marketing
   Mail and processed expeditiously to the extent feasible so that it is generally delivered in line
   with First-Class Mail delivery standards. Processing windows on letter and flat sorting
   equipment should be expanded as necessary to ensure that all Election Mail received prior
   to the First-Class Mail Critical Entry Time is processed that same day. Further, to the extent
   possible, Election Mail received after the Critical Entry Time should be processed and
   advanced as if it arrived prior to the Critical Entry Time, unless doing so would disrupt on-
   time service for Election Mail received prior to the Critical Entry Time.

   Other additional processing resources are also authorized and instructed to be used to
   ensure that Election Mail stays current and moving through the Postal Service's network.
   This includes, but is not limited to, early cancellations the week before Election Day to
   ensure all collected ballots are processed timely.

   2. Transportation

   As described in more detail below, extra transportation resources are authorized and
   instructed to be used to ensure that Election Mail reaches its intended destination in a timely



                                                 2
         Case 1:20-cv-06516-VM Document 85-1 Filed 10/09/20 Page 3 of 5



   manner. This includes, but is not limited to, extra trips from all points of processing and
   delivery (e.g., retail units and plants), as necessary to connect Election Mail to its intended
   destination or the next stage in Postal Service processing.

   3. Delivery/Collections

   Extra delivery and collection trips are authorized and instructed to be used to ensure that
   completed ballots reach the appropriate election official by the state's designated deadline.
   This includes, but is not limited to, early collections the week before Election Day to ensure
   all collected ballots are processed timely, and delivery of ballots found in collections on
   Election Day to election boards within states requiring ballots be returned by a designated
   time on Election Day.

   4. Overtime

   As described in more detail below, overtime is authorized and instructed to be used to
   support these additional resources and the completion of the additional work.

As stated above, the use of extraordinary measures beyond our normal course of operations is
authorized and expected to be executed by local management between October 26 and
November 24, to accelerate the delivery of ballots, when the Postal Service is able to identify
the mailpiece as a ballot.

Extraordinary measures that should be employed include, but are not limited to, expedited
handling, extra deliveries, and special pickups as used in past elections, to connect blank
ballots entered by election officials to voters or completed ballots returned by voters entered
close to or on Election Day to their intended destination (e.g., Priority Mail Express, Sunday
deliveries, special deliveries, running collected ballots to Boards of Elections on Election Day,
etc.). These measures should be used freely and liberally.

We know that, as in past elections, there will be entries of ballots to and from voters that will
require us to take the extra steps set forth herein to ensure timely delivery. The additional
resources available, and our robust practices and procedures that we employ every election
cycle, will help ensure that we are able to do everything in our power to meet our customers'
expectations that mail will be delivered in a timely manner when our customers use the mail to
facilitate or participate in the electoral process.

Late and Extra Trips Are Not Banned and Should Be Used When They Would Facilitate
the Expeditious Delivery of Election Mail

To reiterate, late and extra trips are not banned. Pre-approval is not needed for late and extra
trips. Authorizing late and extra trips that facilitate the on time delivery of Election Mail will not
result in disciplinary action. To the contrary, late and extra trips that would facilitate the on-time
delivery of Election Mail are authorized and encouraged—we are committed to using such trips
to deliver Election Mail on time.

For example, if a truck needs to be held to receive Election Mail and that delay would not cause
the truck to miss a later connection that might delay other Election Mail, the truck should be held
until it can receive the Election Mail. Additionally, as stated above, extra trips may be used from
all points of processing and delivery (e.g., retail units and plants), as necessary to connect
Election Mail to its intended destination or the next stage in Postal Service processing.


                                                   3
         Case 1:20-cv-06516-VM Document 85-1 Filed 10/09/20 Page 4 of 5




Overtime Should Be Used to Deliver Election Mail

Overtime, including penalty overtime, is authorized and instructed to be used to facilitate the
timely delivery of Election Mail. Further discussion regarding the use of overtime needed to
expeditiously move Election Mail is communicated in the Clarifying Operational Instructions
issued on September 21, 2020, and the Additional Resources Memorandum issued on
September 25, 2020.


For example, if overtime would ensure that ballots can be processed and delivered in line with
First-Class Mail delivery standards, or that a facility clears all of its Election Mail to the greatest
extent possible, that overtime is authorized and instructed to be used.

Report Violations of Election Mail Policies and Practices


In the event that any of our current Election Mail policies and practices, including the guidance
in this memorandum, are not being observed, or any employee has any concern regarding our
ability to deliver Election Mail on time, please report any such concerns as soon as possible so
they can be corrected promptly. In the first instance, reports should be made to the relevant
ballot ambassador. If the relevant ballot ambassador is not available or is not known, reports
should be made to a relevant union representative, who can refer reports of any Election Mail
concerns to ballot ambassadors on the reporter’s behalf. If the individual reporting the concern
is unable to reach either a ballot ambassador or union representative, the individual should
contact the relevant Election Mail coordinator; the contact information for all Election Mail
coordinators is listed at https://about.usps.com/what/government-services/election-
mail/pdf/political-election-mail-coordinators.pdf.

For example, please report any delayed ballots or any ballots that have not been prioritized, to
the relevant ballot ambassador or the Election Mail coordinator.

Recent Guidance, Including this Guidance, Should Be Explained to Your Direct Reports

As soon as possible, please explain to each of your direct reports the policies and practices
described here, including the reporting structure discussed above. Please also explain to each
of your direct reports the policies and practices described in the Clarifying Operational
Instructions and the Additional Resources Memorandum that are relevant to each direct report,
taking into account their individual responsibilities. A copy of this memorandum will be posted
on the Postal Service Intranet at blue.usps.gov and liteblue.usps.gov.

Headquarters will also be preparing and distributing a Mandatory Stand-Up Talk that will be
pushed to all employees, discussing this memorandum.

If You Have Questions About Recent Guidance, Ask

To provide consistent guidance across the nation, if you have questions regarding Logistics and
Processing Operations, please contact Mike Barber, Vice President, Processing and
Maintenance Operations, at [email address to be inserted in version distributed within the Postal
Service]. If you have any questions regarding Retail and Delivery Operations, please contact



                                                   4
         Case 1:20-cv-06516-VM Document 85-1 Filed 10/09/20 Page 5 of 5



Joshua Colin, Vice President, Delivery Operations, at [email address to be inserted in version
distributed within the Postal Service] or Angela Curtis, Vice President, Retail and Post Office
Operations, at [email address to be inserted in version distributed within the Postal Service].




                                                5
